DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 4, 19-21, 24, 27 have been amended, claim 9 has been canceled.  Claims 1-8, 19-29 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim recites a series of acts (i.e., process) of obtaining search word, determining application types and displaying a search word corresponding to determining application types.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors, one or more memories” (claim 19) and medium (claim 20) nothing in the claim element precludes the step from practically being performed in the mind.  For example, “obtaining N search words, N being a positive integer” in the context of this claim encompasses the user manually collecting and evaluating information to show.  Similarly, the limitation of “displaying a search word i in a recommendation box” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as showing collected, analyzed 
The memory, processor and storage are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These imitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Displaying the first recommended search word are thus insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - using processor, memory and storage medium to perform obtaining search word, determining application types and displaying steps.  The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining search word, determining application types and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the independent claims 1, 29-20 are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims disclose - 
“application types [-plural-] corresponding respectively to the N search words” and “search words related to the corresponding application type [-singular-]”.  Thus, there is insufficient antecedent basis for the limitation “the corresponding application type” (singular) in the claim.
Further, claim disclsoes “the application type”, which should be changed to “the corresponding application type” for consistency.  
Further, in the same limitation “displaying a search word i in a recommendation box corresponding to the application type”, a second “a recommendation box” is introduced, which seems to be unrelated to the previously disclosed first recommendation box.  Thus, for the limitation “displaying related content corresponding to the application type below the recommendation box”, it is 
The dependent claims further carry the same deficiency and likewise rejected.

Claim Construction
Independent claims recite limitation - “a software store” (assuming online store, aka webpage), which is construed intended use of the store.  Likewise the limitation - “a homepage” is construed intended use and a description of a webpage. 
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” 
Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987). 
Here, an online software store in a form of a website, is indistinguishable from an online store for some other purpose.  Likewise, a webpage intended to be a homepage, is indistinguishable from a webpage design for some other purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 19-21, 23, 24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov et al. (US 8,204,897) in view of Gross et al. (US 2016/0360382) and alternatively in view of Wang (US 2019/0377467).


Regarding claim 1, Djabarov teaches a method for recommending a search word, applied to a terminal device with a function supporting a software store (C5L61-62, wherein smartphone supports software store), comprising: 
obtaining N search words, N being a positive integer; 
determining application types corresponding respectively to the N search words (F3:304a-f);
providing a search box (F3:302) and a recommendation box set near the search box (F3:304a-f) 
wherein only search words related to the corresponding application type are recommended in the recommendation box of the corresponding application type (F5:504g-i, as in for application “Contacts” only related keywords are shown, also see F7B:754a-c, C14L16-25); 
displaying a search word i in a recommendation box corresponding to the application type corresponding to the search word i, the search word i being one of the N search words (F5:504g-i); and 
displaying related content corresponding to the application type below the recommendation box (F5:504c, F7B:754d).

Djabarov does not explicitly teach a homepage of the software store.  However, as noted in the Claim Construction above, a homepage is an intended use of any page, with an intent of providing a software for purchase of download.  Thus, displaying app suggestions on a page with an intent of usage and displaying app suggestions on a page with an intent of download is virtually indistinguishable in a 
Further note Gross discloses “wherein only search words related to the corresponding application type are recommended in the recommendation box of the corresponding application type” [0825] and further obviates the teaching of Djabarov.
Doing so would provide an intuitive and easy-to-use system and method for proactively identifying and surfacing relevant content and enhance overall user experience (Gross [0005], [2088]).

Alternatively, if Djabarov in view of Gross does not explicitly teach “a homepage of the software store for the respective application types”, Wang disclsoes the same in [0405].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Djabarov to include a homepage of the software store for the respective application types as disclosed by Wang.  Doing so helps the user obtain the task stored on the mobile device and obtain the application that can complete the task (Wang [0060]).

Claim 19 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 4 and 27, Djabarov as modified teaches the method and the device, wherein obtaining the N search words comprises:
obtaining K search words searched by M users currently (Gross [2350], [0878]), M being a positive integer and K being greater than or equal to M (Gross [0140], [0822], [01200], [01203], 

Regarding claims 5 and 28, Djabarov as modified teaches the method and the device wherein obtaining the N search words comprises: 
obtaining Z search words of users within a target time period (Gross [0822]); and 
selecting, from the Z search words, the N search words each being searched by the users more than or equal to a target number of times and being lately searched at a time point having a time difference from a current system time less than a target time duration, Z being greater than N, and a termination time point of the target time period being the current system time  (Gross [0822] trending search terms, wherein by definition, trending is a change or an increase of data over a period of time. A trend is a general drift or tendency in a set of data. All measurements of trend involve taking a current reading and a historical reading and comparing them).
NOTE alternatively, an analogous art Creutz et al. (US 2011/0154193) likewise disclose claims 5 and 28 in [0048]-[0049], [0054]-[0057], [0064]-[0065] and further obviates the teachings of Djabarov.

Regarding claims 6 and 29, Djabarov as modified teaches the method and the device, further comprising: highlighting the recommendation box; or highlighting at least one search word displayed in the recommendation box (Gross [0832], [0841], Djabarov C11L1-3).

Regarding claim 9, Djabarov as modified teaches the method of claim 1, wherein determining the application types corresponding respectively to the N search words comprises: 
determining the application types corresponding respectively to the N search words based on a mapping relationship between search words and application types (Brinck [0053]).

Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 21, Djabarov as modified teaches the method of claim 4, wherein obtaining the K search words searched by M users currently comprises: 
sending a request to a server, the request being configured to instruct to the server obtain the K search words searched by M users currently (Djabarov C6L35-50, C11L1-3, Gross [[0112], [0206], [0822]); and 
receiving the K search words returned from the server, the K search words being obtained by the server based on the request (Djabarov C6L35-50, C11L1-3, Gross [0223], [0822]).

Regarding claim 23, Djabarov as modified teaches the method of claim 2, wherein the N search words comprise R search words corresponding to the application type corresponding to the search word i and T search words are displayed in the recommendation box, where R is a positive integer, T is a positive integer and less than R/2 (Djabarov F3, 5-7B, C14L1-4), and updating the search word displayed in the recommendation box comprises: 
re-selecting T search words from the R search words, the T search words being different from the displayed T search words (Djabarov F3, 5-7B and corresponding paragraphs); and displaying the re-selected T search words in the recommendation box (Djabarov F3, 5-7B and corresponding paragraphs).

Regarding claim 24, Djabarov as modified teaches the method of claim 2, wherein T search words are displayed in the recommendation box, where T is a positive integer, and updating the search 
obtaining B search words searched by W user currently, W being a positive integer, B being a positive integer and greater than T (Djabarov C6L35-39, Gross [0822]); re-selecting T search words corresponding to the application type corresponding to the search word i from the B search words (Djabarov F3, 5-7B and corresponding paragraphs); and displaying the re-selected T search words in the recommendation box (Djabarov F3, 5-7B and corresponding paragraphs).
NOTE alternatively, the applicant’s admitted prior art Choi et al. (US 20140351255)(see IDS filed 02/03/2020) likewise disclose claim 24 in [0068] and further obviates the teachings of Djabarov.

Claims 2-3, 7-8, 22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov as modified and in further view of Creutz et al. (US 2011/0154193).

Regarding claims 2 and 25, Djabarov as modified does not explicitly teach, however Creutz discloses the method and the device, further comprising: 
when a time period during which the search word i is displayed in the recommendation box is longer than a preset time duration, updating the search word displayed in the recommendation box ([0048]-[0049], [0057]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Djabarov to update the search word displayed as disclosed by Creutz.  Doing so would make text entry quicker and easier (Creutz [0002]).

Regarding claims 3 and 26, Djabarov as modified teaches the method and the device, further comprising:


Regarding claim 7, Djabarov as modified teaches the method of claim 6, wherein highlighting the recommendation box comprises at least one of: 
displaying an indication mark next to the recommendation box, the indication mark pointing to the recommendation box (Creutz [0039]); rendering a border of the recommendation box in boldface, or displaying the border of the recommendation box in a color different from a color of a border of a search box; and displaying an animation on the recommendation box (Creutz [0039], Djabarov C11L1-3).

Regarding claim 8, Djabarov as modified teaches the method of claim 6, wherein highlighting at least one search word displayed in the recommendation box comprises at least one of: 
rendering the at least one search word displayed in the recommendation box in boldface; displaying the at least one search word displayed in the recommendation box in a font different from fonts of words outside the recommendation box; and displaying the at least one search word displayed in the recommendation box in a color different colors of words outside the recommendation box (Creutz [0039]).

Regarding claim 22, Djabarov as modified teaches the method of claim 4, wherein selecting the N search words from the K search words comprises: 
selecting from the K search words the N search words each corresponding to a number of search times greater than or equal to a preset threshold (Creutz [0054]-[0056], [0064]-[0065]); or selecting the N search words from the K search words randomly.
Chevalier et al. (US 2016/0070705) likewise disclose claim 22 in [0022] and further obviates the teachings of Djabarov.

Response to Arguments
Applicant’s arguments, filed 07/12/2021, have been fully considered, but they are not deemed persuasive.
With respect to the rejection under 35 USC 101, the applicant argues that present invention “require strong code support and complex program development”, which “improves the search efficiency for the user”, by providing examples from the specification that facilitates present embodiments.  However, such functionality is only loosely incorporated into the claims.  The present claims require determining recommendations for the application based on a search in an app store.  
It is respectfully noted the test for subject matter eligibility under 35 USC 101 for products and processes is: first, determining whether the claim(s) are directed to a process, machine, manufacture, or composition of matter (Claims 1-8, 19-29 are so directed); second (Part I of the Mayo) test, determining whether the claim(s) are directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions), and; third (Part II of the Mayo test), determining whether the claim(s) recite additional elements that amount to significantly more than the judicial exception.
As per Part II of Mayo, it is respectfully argued that each function of claims 1-8, 19-29, alone and in combination, are generic functions of a computing device that are well understood, routine, and conventional.  For example, claims recite terms such as “obtaining”, “providing”, “displaying”, “determining” which do not provide any additional functionality to overcome the abstract idea.  The claim provide a graphical user interface for facilitating a user search input and providing data suggestions based on the input.  There is no change in the hardware of the computer itself.  The claims further disclose a software store, which is intended use for any webpage and a recommendation box, 
Claims 1-8, 19-29 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  Please see the USPTO July 2015 Update on Subject Matter Eligibility, page 7.


For example, the independent claims recite limitation -
“providing a search box and a recommendation box set near the search box … for the respective application types” opened to different interpretations.  It seems the applicant is trying to claim an embodiment shown in F3 -

    PNG
    media_image1.png
    237
    411
    media_image1.png
    Greyscale

However, the way claim is written, such arrangement is not required.  The claim is allowed to have only a single search box and a single recommendation box (not multiple, i.e. one for each application).  The way claim is written it is allowed to be interpreted as one search box and one recommendation box comprising respective application types.  It is also noted that the way claim is written only a single application type suggestion is allowed.  Therefore, a one search box, one recommendation box comprising a one suggestion is allowed.  The applicant is advised to clarify the claim to properly indicate the invention.
Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 19, 2021